DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-22, in the reply filed on 11/11/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surfaces of two adjacent of the plurality of lamellae" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 requires the limitation “bonding the lamellae together by applying an adhesive on the surfaces of two adjacent of the plurality of lamellae”.  It is unclear what is required by “applying” as claim 2 requires “wherein the adhesive is applied to the surface of the cured mineral wool web before cutting the mineral wool web into lamellae” so that the adhesive is applied not in the bonding step but prior to the cutting step.  It is suggested to delete “bonding the lamellae together by applying an adhesive on the surfaces of two adjacent of the plurality of lamellae” and insert therein - - bonding the lamellae together by adhesive on surfaces of two adjacent of the plurality of lamellae - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 2 recites the limitation "the surface of the cured mineral wool web" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
Claim 3 requires “wherein the at least one hydrocolloid is selected from the group consisting of gelatine, pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, cellulose derivatives such as carboxymethylcellulose, arabinoxylan, cellulose, curdlan, β-glucan.” without the required - - and - - before “cellulose derivatives” for a proper Markush claim (See MPEP 2117).
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
Claim 5 requires “wherein the at least one hydrocolloid is selected from the group consisting of gelatine, pectin, alginate, carrageenan, gum arabic, xanthan gum, cellulose derivatives such as carboxymethylcellulose.” without the required - - and - - before “cellulose derivatives” for a proper Markush claim (See MPEP 2117).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
Claim 6 requires “the at least one other hydrocolloid is selected from the group consisting of pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, cellulose derivatives such as carboxymethylcellulose, arabinoxylan, cellulose, curdlan, β-glucan.” without the required - - and - - before “cellulose derivatives” for a proper Markush claim (See MPEP 2117).
Claim 7 recites the limitation "the gelatine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 7 should depend from claim 6.  This is the interpretation given the limitation.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “an amount of 10 to 95 wt.”, and the claim also 
Regarding claim 12, the phrase "including" (which is interpreted in a like manner to the phrase “for example”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
Claim 12 requires “selected from one or more components from the group consisting of tannic acid, condensed tannins (proanthocyanidins), hydrolysable tannins, gallotannins, ellagitannins, complex tannins, and/or tannin originating from one or more of oak, chestnut, staghorn sumac and fringe cups” without the required - - and - - before “tannin originating” in place of “and/or” for a proper Markush claim (See MPEP 2117).
Regarding claim 13, the phrase "including" (which is interpreted in a like manner to the phrase “for example”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations following the phrase are not considered part of the claimed invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “polyphenol oxidase”, and the claim also recites “in particular catechol oxidase, tyrosine oxidase, and phenoloxidase” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination the limitations directed to the narrower language are not considered part of the claimed invention.
Claim 21 recites the limitation "the main fibre orientation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the surfaces of the mineral wool product" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard et al. (EP 0560878) in view of Omura (EP 2738232).  Alternatively, claims 1-5, 9-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard in view of Jacob et al. (WO 2010/125163).  Alternatively, claims 1-11, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard in view of Wiker et al. (U.S. Patent Application Publication 2017/0121964).  
Norgaard discloses a method of producing a mineral wool product comprising a multiple of lamellae, the method comprising the steps of: providing a cured mineral wool web; cutting the mineral wool web into a plurality of lamellae; bonding the lamellae together by adhesive on surfaces of two adjacent of the plurality of lamellae (and regarding claim 2) by the adhesive is applied to a/the surfaces (upper side and lower side) of the cured mineral wool web before cutting the mineral wool web into lamellae (Column 5, lines 1-6 and 24-30) (the limitation directed to “bonding the lamellae together by applying an adhesive on the surfaces of two adjacent of the plurality of lamellae” rejected in as much as the limitation is currently understood in view of the 35 USC 112 rejection above it being further noted Norgaard teaches the adhesive is applied “preferably before the web is cut into lamellae” so that in the event it is somehow considered claim 1 requires applying the adhesive after cutting Norgaard is 
As to the limitation in claim 1 of “wherein the adhesive comprises at least one hydrocolloid” and claims 3-5 and 14, Norgaard does not expressly teach the adhesive comprises at least one hydrocolloid.  Norgaard does not require any particular adhesive suggesting adhesive comprising formaldehyde may be used (Column 5, lines 15-30).  Norgaard teaches the product is an interior material for buildings such as insulation of floors (Column 2, lines 1-6).  It is known in the art of adhesive for use in interior materials for buildings that because formaldehyde is a suspected carcinogen formaldehyde free adhesive is used for bonding lamellae wherein the adhesive comprises at least one hydrocolloid (and regarding claims 3-5) such as gelatin (a polyelectrolytic hydrocolloid see Paragraph 0050 of the instant specification) to provide a high quality, non-toxic, and strong adhesive force adhesive obtained from renewable natural resources as taught by Omura (Paragraphs 0001-0005, 0015, 0016, and 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Norgaard is the adhesive taught by Omura not only as a simple substitution of one known adhesive for another to yield predictable results but the adhesive is a high quality, non-toxic (formaldehyde free), and strong adhesive force adhesive for use in interior materials for buildings obtained from renewable natural resources.
Alternatively, as to the limitation in claim 1 of “wherein the adhesive comprises at least one hydrocolloid” and claims 3-5 and 18, Norgaard does not expressly teach the adhesive comprises at least one hydrocolloid.  Norgaard does not require any particular adhesive suggesting the adhesive is the same as a binder used to form the cured mineral wool web (Column 5, lines 1-30 and regarding claim 18 the adhesive corresponds with a binder in the mineral wool product).  Known binder/adhesive having a high strength, based on naturally occurring and/or degradable material, requiring reduced energy input for cure, having no formaldehyde emission, has use as binder for forming a cured mineral wool 
Alternatively, as to the limitation in claim 1 of “wherein the adhesive comprises at least one hydrocolloid” and claims 3-6 and 8, Norgaard does not expressly teach the adhesive comprises at least one hydrocolloid.  Norgaard does not require any particular adhesive.  Known adhesive for bonding lamellae comprising mineral wool comprises at least one hydrocolloid (and regarding claims 3-5) such as gelatin (a polyelectrolytic hydrocolloid see Paragraph 0050 of the instant specification) and (regarding claim 6) a combination of two or more thereof such as in addition to the gelatin (protein solution polymer) comprises at least one other hydrocolloid such as polysaccharide polymers such as pectin, etc. (regarding claim 8 wherein the one hydrocolloid and the at least one other hydrocolloid have complementary charges see Paragraphs 141 and 143 of the instant specification) as taught by Wiker (Paragraphs 0023, 0029, 0032, 0033, and 0037).  It would have been obvious to one of ordinary skill in 
Regarding claim 7, Wiker does not require the gelatin is present in any particular amount based on the weight of the hydrocolloids (i.e. any amount is encompassed by Wiker).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the gelatin taught by Norgaard as modified by Wiker is present in the adhesive in an amount of 10 to 95 wt.% based on the weight of the hydrocolloids not only as the range encompasses nearly all values possible including 50 wt.% as would be the expected amount in an adhesive with two hydrocolloids without any specific direction as to include more or less of one of the hydrocolloids but further there is no evidence of record the claimed range(s) is critical and generally, differences in amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical (See MPEP 2144.05).
Regarding claim 9, the adhesive taught by Omura is not a thermoset adhesive.  The adhesive taught by Jacob is not a thermoset adhesive.  The adhesive taught by Wiker is not a thermoset adhesive.
Regarding claim 10, the adhesive taught by Omura does not contain a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of a poly(meth)acrylic acid.  The adhesive taught by Jacob does not contain a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of a poly(meth)acrylic acid.  The adhesive taught by Wiker does not contain a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of a poly(meth)acrylic acid.
Regarding claim 11, Omura teaches the at least one hydrocolloid is a biopolymer (Paragraph 0017).  Jacob teaches the at least one hydrocolloid is a biopolymer (Paragraph 0017).  Wiker teaches the at least one hydrocolloid is a biopolymer (i.e. gelatin).

Regarding claim 13, Jacob teaches the adhesive comprises proteins from animal sources (Paragraph 0017) and wherein the adhesive further comprises at least one enzyme such as transglutaminase (EC 2.3.2.13) (Paragraph 0023).  
Regarding claim 14, the adhesive taught by Jacob is formaldehyde free.  The adhesive taught by Wiker is formaldehyde free.
Regarding claim 15, the adhesive taught by Omura consists essentially of at least one hydrocolloid; and at least one of at least one pH-adjuster, and water (Paragraphs 0018 and 0054 and the Examples).  The adhesive taught by Jacob consists essentially of at least one hydrocolloid; and at least one of at least one buffer, i.e. pH-adjuster, and/or water (Examples 2 and 3).  The adhesive taught by Wiker consists essentially of at least one hydrocolloid; and at least one of water (Paragraph 0032).  There is no evidence of record that the presence of any additional material in any of the adhesives taught by Omura or Jacob or Wiker would materially affect the basic and novel characteristics of the claimed invention.  Further, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If applicants contend that additional materials in Omura or Jacob or Wiker are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of the additional materials would materially change the characteristics of applicant’s invention (See MPEP 2111.03).
Regarding claim 16, Norgaard teaches the mineral wool web is cut longitudinally into lamellae and the lamellae thus formed are turned 90o about their longitudinal axis where after the lamellae with this orientation are bonded together with the adhesive (Figure and Column 6, lines 19-28).  

Regarding claim 18, because the adhesive taught by Norgaard as modified by Omura binds the lamellae together it is considered the adhesive corresponds with a binder in the mineral wool product.  Further, because the adhesive taught by Norgaard as modified by Wiker binds the lamellae together it is considered the adhesive corresponds with a binder in the mineral wool product.
Regarding claims 19 and 20, Omura teaches the step of curing comprises increasing temperature to 25 to 100 oC and preferably 85 to 90 oC for at least 15 minutes wherein because the adhesive comprises water (Paragraphs 0035, 0066, and 0084-0086) the step of curing is considered to necessarily comprise or is considered prima facie obvious to comprise a drying process as is the expected result of heating water by increasing temperature to 25 to 100 oC and preferably 85 to 90 oC for at least 15 minutes and further including in a like manner to the same step of curing in the instant invention comprising increasing temperature from 5 to 95 oC comprises a drying process for the adhesive comprising water.  
Regarding claims 19 and 20, Jacob teaches the step of curing comprises a drying process, involving increasing temperature and wherein the step of curing is carried out at temperatures from 5 to 95 oC such as 50 to 80 oC (Paragraphs 0050 and 0062).  
Regarding claim 19, Wiker teaches the step of curing (i.e. forming a gel that thickens) comprises a drying process, involving increased temperature (Paragraphs 0032 and 0043).
Regarding claim 21, Norgaard teaches a/the main fibre orientation of the mineral wool is substantially in a plane perpendicular to a/the surfaces of the mineral wool product after the bonding (Column 2, lines 47-53).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Omura as applied to claims 1-5, 9-12, and 14-21 above, and further in view of Wiker.  Additionally, claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Jacob as applied to claims 1-5, 9-11, and 13-21 above, and further in view of Wiker.
Norgaard, Omura, and Jacob are each described above in full detail.  Neither Omura nor Jacob expressly teach in addition to the one hydrocolloid of gelatin the adhesive further comprises at least one other hydrocolloid selected from the group consisting of pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, and cellulose derivatives such as carboxymethylcellulose, arabinoxylan, cellulose, curdlan, and β-glucan, it being neither Omura nor Jacob teach away from at least one other hydrocolloid.  It is known in the same art of adhesive that comprise at least one hydrocolloid to use a combination of two or more thereof such as in addition to the gelatin (protein solution polymer) comprises at least one other hydrocolloid such as polysaccharide polymers such as pectin, etc. (regarding claim 8 wherein the one hydrocolloid and the at least one other hydrocolloid have complementary charges see Paragraphs 141 and 143 of the instant specification) as taught by Wiker (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Norgaard as modified by Omura and Norgaard as modified by Jacob comprises at least two hydrocolloids, wherein one hydrocolloid is gelatin and the at least one other hydrocolloid is for example pectin as a simple substitution of known hydrocolloids in the adhesive to yield predictable results as evidenced by Wiker, it being further noted there is no evidence of record that selecting the hydrocolloids to be that of claims 6 and/or 8 is critical or achieves any particular unexpected result.  
Regarding claim 7, it would have been further prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the gelatin taught by Norgaard as modified by Omura and Wiker and Norgaard as modified by Jacob and Wiker is present in the adhesive in an .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Wiker as applied to claims 1-11, 14-18, and 21 above, and optionally further in view of Omura or Jacob.
Wiker teaches the step of curing is carried out at temperatures from about 145oC to 210 oC for about 60 to about 600 seconds (Paragraphs 0032 and 0043).  Wiker does not teach away from curing at lower temperatures for longer time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of curing taught by Norgaard as modified by Wiker is carried out at temperatures from 5 to 95oC as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05), there is no evidence of record the claimed temperature is critical and generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical, and optionally further as a simple substitution of one known temperature for another to achieve predictable drying as evidenced by Omura (described above in full detail) or Jacob (described above in full detail).




Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Omura as applied to claims 1-5, 9-12, and 14-21 above, and further in view of Nowak (WO 2005/068574).  Additionally, claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Jacob as applied to claims 1-5, 9-11, and 13-21 above, and further in view of Nowak.  Additionally, claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Wiker as applied to claims 1-11, 14-19, and 21 above, and further in view of Nowak.
Norgaard is described above in full detail.  Norgaard does not expressly teach the density of the mineral wool product wherein the conventional density of the mineral wool product is 50-200 kg/m3 as evidenced by Nowak (Page 10, lines 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mineral wool product taught by Norgaard as modified by Omura or Jacob or Wiker has a density of 50-200 kg/m3 as is the conventional and predictable density as evidenced by Nowak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN L GOFF II/Primary Examiner, Art Unit 1746